DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3-4, 7, 9-10, and 13 are objected to because of the following informalities:  
In claims 3 (line 3), 9 (line 3), and 13 (line 4), “the cutouts” should read “the pair of cutouts” for clarity of antecedent basis. 
In claims 4 (lines 2 and 3), 10 (lines 2 and 3), and 13 (lines 21-22 and 23), “each connector” should read “each connector of the pair of connectors” to clarify the connectors being referenced. 
In claim 7, line 8, “a tube of a catheter” should read “a tube of the catheter” to clarify the antecedent basis of the catheter. 
	Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Fasline et al. (US 4732146 A), hereinafter Fasline.
Regarding claim 1, Fasline teaches a catheter stabilizing device (110; annotated fig. 4) comprising: a pad (111); an adhesive (26; col. 3:57-61) engaged to a first face of the pad (25), wherein the adhesive is configured for adhesively engaging the pad to abdominal skin of a user, such that the pad is engaged to an abdomen of the user (Fasline discloses a catheter stabilizing device as structurally claimed; therefore the device taught by Fasline is considered capable of performing the disclosed function of adhesively engaging the pad to abdominal skin of a user, such that the pad is engaged to an abdomen of the user); and a connector (113) engaged to a second face of the pad (120) and being configured for selectively connecting to a tube of a catheter, wherein the connector is configured for stabilizing the catheter in a selected position (Fasline discloses a catheter stabilizing device as structurally claimed; therefore the device taught by Fasline is considered capable of performing the disclosed function of selectively connecting to a tube of a catheter, wherein the connector is configured for stabilizing the catheter in a selected position).

    PNG
    media_image1.png
    463
    625
    media_image1.png
    Greyscale

Annotated Figure 4 (from Figure 4 of Fasline)
Regarding claim 2, Fasline further teaches the pad is substantially ovally shaped (device 110 is generally circular shaped, and circles are substantially oval-shaped; annotated fig. 4, col. 5:15-16).
Regarding claim 3, Fasline further teaches the pad having a pair of cutouts extending arcuately and singly thereinto from opposed ends thereof (cutouts 1 and 2; annotated fig. 4), wherein the cutouts are configured for facilitating conforming of the pad to contours of the abdomen of the user (Fasline teaches that device 110 is suitable for application to various contours on a patient’s body; col. 5:15-20. Although an abdomen of a user is not specified, Fasline discloses a catheter stabilizing device as structurally claimed; therefore the device taught by Fasline is considered capable of performing the disclosed function of facilitating conforming of the pad to contours of the abdomen of the user).
Regarding claim 4, Fasline further teaches the connector being one of a pair of connectors (connectors 113; annotated fig. 4), each connector being positioned proximate to an inner limit of an associated cutout (each of connectors 113 is positioned proximate to an inner limit of a cutout; annotated fig. 4), wherein each connector is configured for selectively connecting to a respective site along the tube of the catheter, such that the tube extends loopedly across the second face of the pad (Fasline discloses a catheter stabilizing device as structurally claimed; therefore the device taught by Fasline is considered capable of performing the disclosed function of selectively connecting to a respective site along the tube of the catheter, such that the tube extends loopedly across the second face of the pad). 
Regarding claim 5, Fasline further teaches the connector comprises a first element (124; annotated fig. 4) and a second element (123) of a hook and loop fastener (col. 5:10-11), the first element being engaged to the second face of the pad (123 is engaged to 120; annotated fig. 4, col. 5:11-12) and extending from proximate to a bottom to proximate to a top of the pad (both elements 123 extend from proximate to a bottom to proximate to a top of the pad 120; annotated fig. 4), the second element being engaged to the pad proximate to the top and extending therefrom (both elements 124 are engaged to the pad proximate to the top and extend therefrom; annotated fig. 4), wherein the second element is configured for positioning over the tube of a catheter positioned upon the first element, positioning the second element for engaging the first element, wherein the hook and loop fastener is configured for stabilizing the catheter in the selected position (Fasline discloses a catheter stabilizing device as structurally claimed; therefore the device taught by Fasline is considered capable of performing the disclosed function of wherein the second element is configured for positioning over the tube of a catheter positioned upon the first element, positioning the second element for engaging the first element, wherein the hook and loop fastener is configured for stabilizing the catheter in the selected position).
Claim(s) 1 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Johnson et al. (US 5304146 A), hereinafter Johnson.
Regarding claim 1, Johnson teaches a catheter stabilizing device (11; annotated fig. 1) comprising: a pad (13-1); an adhesive (19) engaged to a first face of the pad, wherein the adhesive is configured for adhesively engaging the pad to abdominal skin of a user, such that the pad is engaged to an abdomen of the user (Johnson discloses a catheter stabilizing device as structurally claimed; therefore the device taught by Johnson is considered capable of performing the disclosed function of adhesively engaging the pad to abdominal skin of a user, such that the pad is engaged to an abdomen of the user); and a connector (connector comprising connectors 25-1 and 25-2; annotated fig. 1) engaged to a second face of the pad (connector comprising connectors 25-1 and 25-2 are engaged to second face 15 of pad 13-1; annotated fig. 1) and being configured for selectively connecting to a tube of a catheter, wherein the connector is configured for stabilizing the catheter in a selected position (Johnson discloses a catheter stabilizing device as structurally claimed; therefore the device taught by Johnson is considered capable of performing the disclosed function of selectively .

    PNG
    media_image2.png
    412
    552
    media_image2.png
    Greyscale

Annotated Figure 1 (from Figure 1 of Johnson)
Regarding claim 5, Johnson further teaches the connector comprises a first element (33-1 and 33-2; annotated fig. 1) and a second element (31-1 and 31-2; annotated fig. 1) of a hook and loop fastener (col. 6:15-17), the first element being engaged to the second face of the pad (33-1 and 33-2 are engaged to the second face 15 of pad 13-1; annotated fig. 1) and extending from proximate to a bottom to proximate to a top of the pad (33-1 and 33-2 extend from proximate to a bottom to proximate to a top of the pad 13-1; annotated fig. 1), the second element being engaged to the pad proximate to the top and extending therefrom (31-1 and 31-2 are engaged to the pad proximate to the top and extend therefrom; annotated fig. 1), wherein the second element is configured for positioning over the tube of a catheter positioned upon the first element, positioning the second element for engaging the first element, wherein the hook and loop fastener is configured for stabilizing the catheter in the selected position (Johnson discloses a catheter stabilizing device as .
Regarding claim 6, Johnson further teaches a sheet (21-1; annotated fig. 1) removably engaged to the adhesive (19; annotated fig. 1, col. 5:50-55), such that the sheet is positioned for preventing inadvertent adhesion of the adhesive (sheet 25-1 must be removed in order for the adhesive 19 to bond to a surface; col. 5:53-55), wherein the sheet is configured for removal from the adhesive, positioning the adhesive for adhesively engaging the pad to the abdominal skin of the user (Johnson discloses a sheet removably engaged to the adhesive as structurally claimed; therefore the sheet taught by Johnson is considered capable of performing the disclosed function of removal from the adhesive, positioning the adhesive for adhesively engaging the pad to the abdominal skin of the user).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Smith et al. (US 20070265572 A1), hereinafter Smith.
Regarding claim 2, Johnson fails to teach the pad is substantially ovally shaped. Johnson is silent as to the specific shape of the pad. 
	Smith discloses a substantially ovally shaped pad (18; fig. 6, par. 0054). 

Regarding claim 3, Smith further teaches the pad having a pair of cutouts (both cutouts designated 80; fig. 6, par. 0029) extending arcuately and singly thereinto from opposed ends (both ends designated 74; fig. 6, par. 0029) thereof, wherein the cutouts are configured for facilitating conforming of the pad to contours of the abdomen of the user (Johnson in view of Smith discloses a catheter securement device comprising a pad with cutouts as structurally claimed; therefore the device taught by Johnson in view of Smith is considered capable of performing the disclosed function of facilitating conforming of the pad to contours of the abdomen of the user).
Regarding claim 4, Johnson in view of Smith further teaches the connector being one of a pair of connectors (connectors 25-1 and 25-2; annotated fig. 1), each connector being positioned proximate to an inner limit of an associated cutout (with each of connectors 25-1 and 25-2 being engaged to one of the recessed sides 76 of a pad as disclosed by Smith, both of the connectors 25-1 and 25-2 is positioned proximate to an inner limit of a cutout), wherein each connector is configured for selectively connecting to a respective site along the tube of the catheter, such that the tube extends loopedly across the second face of the pad (Johnson in view of Smith discloses a catheter stabilizing device as structurally claimed; therefore the device taught by Johnson in view of Smith is considered capable of performing the disclosed function of selectively connecting to a respective site along the tube of the catheter, such that the tube extends loopedly across the second face of the pad).
Regarding claim 8, Johnson fails to teach the pad is substantially ovally shaped. Johnson is silent as to the specific shape of the pad. 
	Smith discloses a substantially ovally shaped pad (18; fig. 6, par. 0054). 
	It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the pad in Johnson to be shaped as the substantially ovally shaped base as taught by Smith as both these inventions and the claimed invention are directed towards catheter stabilization devices and the references were well-known in the art prior to the effective filing date of the claimed invention. One having ordinary skill in the art will recognize that choosing the shape of the pad disclosed in Johnson is a matter of design choice, given that Johnson does not specify the shape of the pad. It would therefore have been obvious to one of ordinary skill in the art to have made the shape of the pad in Johnson to be the substantially ovally shaped pad disclosed in Smith, wherein the connectors 25-1 and 25-2 in Johnson are engaged to a one of the recessed sides 76 in Smith, as such a modification would be a simple combination of prior art elements with a predictable result (the catheter stabilization device as taught by Johnson wherein the pad is a substantially ovally shaped pad as taught by Smith).
Regarding claim 9, Smith further teaches the pad having a pair of cutouts (both cutouts designated 80; fig. 6, par. 0029) extending arcuately and singly thereinto from opposed ends (both ends designated 74; fig. 6, par. 0029) thereof, wherein the cutouts are configured for facilitating conforming of the pad to contours of the abdomen of the user (Johnson in view of Smith discloses a catheter securement device comprising a pad with cutouts as structurally claimed; therefore the device taught by Johnson in view of Smith is .
Regarding claim 10, Johnson in view of Smith further teaches the connector being one of a pair of connectors (connectors 25-1 and 25-2; annotated fig. 1), each connector being positioned proximate to an inner limit of an associated cutout (with each of connectors 25-1 and 25-2 being engaged to one of the recessed sides 76 of a pad as disclosed by Smith, both of the connectors 25-1 and 25-2 is positioned proximate to an inner limit of a cutout), wherein each connector is configured for selectively connecting to a respective site along the tube of the catheter, such that the tube extends loopedly across the second face of the pad (Johnson in view of Smith discloses a catheter stabilizing device as structurally claimed; therefore the device taught by Johnson in view of Smith is considered capable of performing the disclosed function of selectively connecting to a respective site along the tube of the catheter, such that the tube extends loopedly across the second face of the pad).
Regarding claim 11, Johnson further teaches the connector comprises a first element (33-1 and 33-2; annotated fig. 1) and a second element (31-1 and 31-2; annotated fig. 1) of a hook and loop fastener (col. 6:15-17), the first element being engaged to the second face of the pad (33-1 and 33-2 are engaged to the second face 15 of pad 13-1; annotated fig. 1) and extending from proximate to a bottom to proximate to a top of the pad (33-1 and 33-2 extend from proximate to a bottom to proximate to a top of the pad 13-1; annotated fig. 1), the second element being engaged to the pad proximate to the top and extending therefrom (31-1 and 31-2 are engaged to the pad proximate to the top and extend therefrom; annotated fig. 1), wherein the second element is configured for positioning over the tube of a catheter positioned upon the first element, positioning the second element for engaging the first element, wherein the hook and loop fastener is configured for stabilizing the catheter in the selected position (Johnson discloses a catheter stabilizing device as structurally claimed; therefore the device taught by Johnson is considered capable of performing .
Regarding claim 12, Johnson further teaches a sheet (21-1; annotated fig. 1) removably engaged to the adhesive (19; annotated fig. 1, col. 5:50-55), such that the sheet is positioned for preventing inadvertent adhesion of the adhesive (sheet 25-1 must be removed in order for the adhesive 19 to bond to a surface; col. 5:53-55), wherein the sheet is configured for removal from the adhesive, positioning the adhesive for adhesively engaging the pad to the abdominal skin of the user (Johnson discloses a sheet removably engaged to the adhesive as structurally claimed; therefore the sheet taught by Johnson is considered capable of performing the disclosed function of removal from the adhesive, positioning the adhesive for adhesively engaging the pad to the abdominal skin of the user).
Regarding claim 13, Johnson teaches a catheter stabilizing device (11; annotated fig. 1) comprising: a pad (13-1), an adhesive (19) engaged to a first face of the pad, wherein the adhesive is configured for adhesively engaging the pad to abdominal skin of a user, such that the pad is engaged to an abdomen of the user (Johnson discloses a catheter stabilizing device as structurally claimed; therefore the device taught by Johnson is considered capable of performing the disclosed function of adhesively engaging the pad to abdominal skin of a user, such that the pad is engaged to an abdomen of the user); 8 a connector (connector comprising connectors 25-1 and 25-2; annotated fig. 1) engaged to a second face of the pad (connector comprising connectors 25-1 and 25-2 are engaged to second face 15 of pad 13-1; annotated fig. 1) and being configured for selectively connecting to a tube of a catheter, wherein the connector is configured for stabilizing the catheter in a selected position (Johnson discloses a catheter stabilizing device as structurally claimed; therefore the device taught by Johnson is considered capable of performing the disclosed function of selectively the connector comprising a first element (33-1 and 33-2; annotated fig. 1) and a second element (31-1 and 31-2; annotated fig. 1) of a hook and loop fastener (col. 6:15-17), the first element being engaged to the second face of the pad (33-1 and 33-2 are engaged to the second face 15 of pad 13-1; annotated fig. 1) and extending from proximate to a bottom to proximate to a top of the pad (33-1 and 33-2 extend from proximate to a bottom to proximate to a top of the pad 13-1; annotated fig. 1), the second element being engaged to the pad proximate to the top and extending therefrom (31-1 and 31-2 are engaged to the pad proximate to the top and extend therefrom; annotated fig. 1), wherein the second element is configured for positioning over the tube of a catheter positioned upon the first element, positioning the second element for engaging the first element, wherein the hook and loop fastener is configured for stabilizing the catheter in the selected position (Johnson discloses a catheter stabilizing device as structurally claimed; therefore the device taught by Johnson is considered capable of performing the disclosed function of wherein the second element is configured for positioning over the tube of a catheter positioned upon the first element, positioning the second element for engaging the first element, wherein the hook and loop fastener is configured for stabilizing the catheter in the selected position), the connector being one of a pair of connectors (connectors 25-1 and 25-2; annotated fig. 1), wherein each connector is configured for selectively connecting to a respective site along the tube of the catheter, such that the tube extends loopedly across the second face of the pad (Johnson in view of Smith discloses a catheter stabilizing device as structurally claimed; therefore the device taught by Johnson in view of Smith is considered capable of performing the disclosed function of selectively connecting to a respective site along the tube of the catheter, such that the tube extends loopedly across the second face of the pad); and a sheet (21-1; annotated fig. 1) removably engaged to the adhesive (19; annotated fig. 1, col. 5:50-55), such that the sheet is positioned for preventing inadvertent adhesion of the adhesive (sheet 25-1 must be removed in order for the adhesive 19 to bond to a surface; col. 5:53-55), wherein the sheet is configured for removal from the adhesive, positioning the adhesive for adhesively engaging the pad to the abdominal skin of the user (Johnson discloses a sheet removably engaged to the adhesive as structurally claimed; therefore the sheet taught by Johnson is considered capable of performing the disclosed function of removal from the adhesive, positioning the adhesive for adhesively engaging the pad to the abdominal skin of the user).
	Johnson fails to teach the pad being substantially ovally shaped. Johnson is silent as to the specific shape of the pad. 
	Smith discloses a substantially ovally shaped pad (18; fig. 6, par. 0054). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the pad in Johnson to be shaped as the substantially ovally shaped base as taught by Smith as both these inventions and the claimed invention are directed towards catheter stabilization devices and the references were well-known in the art prior to the effective filing date of the claimed invention. One having ordinary skill in the art will recognize that choosing the shape of the pad disclosed in Johnson is a matter of design choice, given that Johnson does not specify the shape of the pad. It would therefore have been obvious to one of ordinary skill in the art to have made the shape of the pad in Johnson to be the substantially ovally shaped pad disclosed in Smith, wherein the connectors 25-1 and 25-2 in Johnson are engaged to a one of the recessed sides 76 in Smith, as such a modification would be a simple combination of prior art elements with a predictable result (the catheter stabilization device as taught by Johnson wherein the pad is a substantially ovally shaped pad as taught by Smith).
	Johnson further fails to teach the pad having a pair of cutouts extending arcuately and singly thereinto from opposed ends thereof, wherein the cutouts are configured for facilitating conforming of the pad to contours of an abdomen of a user.
the pad has a pair of cutouts (both cutouts designated 80; fig. 6, par. 0029) extending arcuately and singly thereinto from opposed ends (both ends designated 74; fig. 6, par. 0029) thereof, wherein the cutouts are configured for facilitating conforming of the pad to contours of the abdomen of the user (Johnson as modified by Smith above discloses a catheter securement device comprising a pad with cutouts as structurally claimed; therefore the device taught by Johnson in view of Smith is considered capable of performing the disclosed function of facilitating conforming of the pad to contours of the abdomen of the user).
	Johnson in view of Smith as modified above further teaches each connector being positioned proximate to an inner limit of an associated cutout (with each of connectors 25-1 and 25-2 being engaged to one of the recessed sides 76 of a pad as disclosed by Smith, both of the connectors 25-1 and 25-2 is positioned proximate to an inner limit of a cutout). 
Claims 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fasline in view of Johnson.
Regarding claim 6, Fasline teaches an adhesive 26 on the first face of pad 25, as well a removable "suitable protective covering" for the adhesive (col. 3:57-61, 4:1-6). 
	Fasline fails to specifically teach a sheet removably engaged to the adhesive, such that the sheet is positioned for preventing inadvertent adhesion of the adhesive, wherein the sheet is configured for removal from the adhesive, positioning the adhesive for adhesively engaging the pad to the abdominal skin of the user. 
	Johnson teaches a sheet (21-1; annotated fig. 1) removably engaged to the adhesive (19; annotated fig. 1, col. 5:50-55), such that the sheet is positioned for preventing inadvertent adhesion of the adhesive (sheet 25-1 must be removed in order for the adhesive 19 to bond to a surface; col. 5:53-55), wherein the sheet is configured for removal from the adhesive, positioning the adhesive for adhesively engaging the pad to the abdominal skin of the user (Johnson discloses a sheet removably engaged to the adhesive as structurally  positioning the adhesive for adhesively engaging the pad to the abdominal skin of the user)
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the sheet as taught by Johnson onto the adhesive as taught by Fasline as both these inventions and the claimed invention are directed towards securement devices that adhere to a surface using adhesive and the references were well-known in the art prior to the effective filing date of the claimed invention. Johnson teaches in col. 5:53-55 that removing sheet 21-1 from adhesive 19 exposes the adhesive 19, allowing the adhesive to bond to a support surface. It would therefore have been obvious to one of ordinary skill in the art to have made the protective covering taught by Fasline to be a sheet as taught by Johnson, as such a modification would be a simple substitution of one prior art element for another with the predictable result (the device taught by Fasline wherein the protective covering for the adhesive is a sheet as taught by Johnson).
Regarding claim 7, Fasline teaches Fasline teaches a catheter stabilizing device (110; annotated fig. 4) comprising: a pad (111); an adhesive (26; col. 3:57-61) engaged to a first face of the pad (25; annotated fig. 4), wherein the adhesive is configured for adhesively engaging the pad to abdominal skin of a user, such that the pad is engaged to an abdomen of the user (Fasline discloses a catheter stabilizing device as structurally claimed; therefore the device taught by Fasline is considered capable of performing the disclosed function of adhesively engaging the pad to abdominal skin of a user, such that the pad is engaged to an abdomen of the user); and a connector (113) engaged to a second face of the pad (120) and being configured for selectively connecting to a tube of a catheter, wherein the connector is configured for stabilizing the catheter in a selected position (Fasline discloses a catheter stabilizing device as structurally claimed; therefore the device taught by Fasline is considered capable of performing the disclosed function of selectively .
	Fasline fails to teach a catheter operationally engaged to a user.
	Johnson teaches a tubular member operationally engaged to a user (T; fig. 3, col. 6:26-34), wherein the tubular member may be a catheter (1:8-16).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated a catheter operationally engaged to a user as taught by Johnson with the device taught by Fasline as both these inventions and the claimed invention are directed towards securement devices that adhere to the body and the references were well-known in the art prior to the effective filing date of the claimed invention. Fasline teaches in col. 1:8-16 that catheters transport fluids to and from the body of a patient. It would therefore have been obvious to one of ordinary skill in the art to have incorporated a catheter operationally engaged to a user as taught by Johnson with the device taught by Fasline, as such a modification is a simple combination of known prior art elements and the results of such a modification would have the predictable result of the device in Fasline wherein the device can be used in conjunction with a catheter operationally engaged to a user as taught by Johnson.
Regarding claim 8, Fasline further teaches the pad is substantially ovally shaped (device 110 is generally circular shaped and all circles are ovals; annotated fig. 4, col. 5:15-16).
Regarding claim 9, Fasline further teaches the pad having a pair of cutouts extending arcuately and singly thereinto from opposed ends thereof (cutouts 1 and 2; annotated fig. 4), wherein the cutouts are configured for facilitating conforming of the pad to contours of the abdomen of the user (Fasline teaches that device 110 is suitable for application to various contours on a patient’s body; col. 5:15-20. Although an abdomen of a user is not specified, Fasline discloses a catheter stabilizing device as structurally claimed; therefore the device taught by Fasline is considered capable of performing the disclosed function of facilitating conforming of the pad to contours of the abdomen of the user).
Regarding claim 10, Fasline further teaches the connector being one of a pair of connectors (connectors 113; annotated fig. 4), each connector being positioned proximate to an inner limit of an associated cutout (each of connectors 113 is positioned proximate to an inner limit of a cutout; annotated fig. 4), wherein each connector is configured for selectively connecting to a respective site along the tube of the catheter, such that the tube extends loopedly across the second face of the pad (Fasline discloses a catheter stabilizing device as structurally claimed; therefore the device taught by Fasline is considered capable of performing the disclosed function of selectively connecting to a respective site along the tube of the catheter, such that the tube extends loopedly across the second face of the pad).
Regarding claim 11, Fasline further teaches the connector comprises a first element (124; annotated fig. 4) and a second element (123) of a hook and loop fastener (col. 5:10-11), the first element being engaged to the second face of the pad (123 is engaged to 120; annotated fig. 4, col. 5:11-12) and extending from proximate to a bottom to proximate to a top of the pad (both elements 123 extend from proximate to a bottom to proximate to a top of the pad 120; annotated fig. 4), the second element being engaged to the pad proximate to the top and extending therefrom (both elements 124 are engaged to the pad proximate to the top and extend therefrom; annotated fig. 4), wherein the second element is configured for positioning over the tube of a catheter positioned upon the first element, positioning the second element for engaging the first element, wherein the hook and loop fastener is configured for stabilizing the catheter in the selected position (Fasline discloses a catheter stabilizing device as structurally claimed; therefore the device taught by Fasline is considered capable of performing the disclosed function of wherein the second element is configured for positioning over the tube of a catheter positioned upon the first element, positioning the second element for engaging the first element, wherein the hook and loop fastener is configured for stabilizing the catheter in the selected position).
Regarding claim 12, Fasline teaches an adhesive 26 on the first face of pad 25, as well a removable "suitable protective covering" for the adhesive (col. 3:57-61, 4:1-6). 
	Fasline fails to specifically teach a sheet removably engaged to the adhesive, such that the sheet is positioned for preventing inadvertent adhesion of the adhesive, wherein the sheet is configured for removal from the adhesive, positioning the adhesive for adhesively engaging the pad to the abdominal skin of the user. 
	Johnson teaches a sheet (21-1; annotated fig. 1) removably engaged to the adhesive (19; annotated fig. 1, col. 5:50-55), such that the sheet is positioned for preventing inadvertent adhesion of the adhesive (sheet 25-1 must be removed in order for the adhesive 19 to bond to a surface; col. 5:53-55), wherein the sheet is configured for removal from the adhesive, positioning the adhesive for adhesively engaging the pad to the abdominal skin of the user (Johnson discloses a sheet removably engaged to the adhesive as structurally claimed; therefore the sheet taught by Johnson is considered capable of performing the disclosed function of removal from the adhesive, positioning the adhesive for adhesively engaging the pad to the abdominal skin of the user)
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the sheet as taught by Johnson onto the adhesive as taught by Fasline as both these inventions and the claimed invention are directed towards securement devices that adhere to a surface using adhesive and the references were well-known in the art prior to the effective filing date of the claimed invention. Johnson teaches in col. 5:53-55 that removing sheet 21-1 from adhesive 19 exposes the adhesive 19, allowing the adhesive to bond to a support surface. It would therefore have been obvious to one of ordinary skill in the art to have made the protective covering taught by Fasline to be a sheet as taught by Johnson, as such a modification would be a simple substitution of one prior art element for another with the predictable result (the device taught by Fasline wherein the protective covering for the adhesive is a sheet as taught by Johnson).
Regarding claim 13, Fasline teaches a catheter stabilizing device comprising: a pad (110; annotated fig. 4), the pad being substantially ovally shaped (device 110 is generally circular shaped and all circles are ovals; annotated fig. 4, col. 5:15-16), the pad having a pair of cutouts extending arcuately and singly thereinto from opposed ends thereof (cutouts 1 and 2; annotated fig. 4), wherein the cutouts are configured for facilitating conforming of the pad to contours of an abdomen of a user (Fasline teaches that device 110 is suitable for application to various contours on a patient’s body; col. 5:15-20. Although an abdomen of a user is not specified, Fasline discloses a catheter stabilizing device as structurally claimed; therefore the device taught by Fasline is considered capable of performing the disclosed function of facilitating conforming of the pad to contours of the abdomen of the user); an adhesive (26; col. 3:57-61) engaged to a first face of the pad (25; annotated fig. 4), wherein the adhesive is configured for adhesively engaging the pad to abdominal skin of a user, such that the pad is engaged to an abdomen of the user (Fasline discloses a catheter stabilizing device as structurally claimed; therefore the device taught by Fasline is considered capable of performing the disclosed function of adhesively engaging the pad to abdominal skin of a user, such that the pad is engaged to an abdomen of the user); a connector (113) engaged to a second face of the pad (120) and being configured for selectively connecting to a tube of a catheter, wherein the connector is configured for stabilizing the catheter in a selected position (Fasline discloses a catheter stabilizing device as structurally claimed; therefore the device taught by Fasline is considered capable of performing the disclosed function of selectively connecting to a tube of a catheter, wherein the connector is configured for stabilizing the catheter in a selected position), the connector comprising a first element (124; annotated fig. 4) and a second element (123) of a hook and loop fastener (col. 5:10-11), the first element being engaged to the second face of the pad (123 is engaged to 120; annotated fig. 4, col. 5:11-12) and extending from proximate to a bottom to proximate to a top of the pad (both elements 123 extend from proximate to a bottom to proximate to a top of the pad 120; , the second element being engaged to the pad proximate to the top and extending therefrom (both elements 124 are engaged to the pad proximate to the top and extend therefrom; annotated fig. 4), wherein the second element is configured for positioning over the tube of a catheter positioned upon the first element, positioning the second element for engaging the first element, wherein the hook and loop fastener is configured for stabilizing the catheter in the selected position (Fasline discloses a catheter stabilizing device as structurally claimed; therefore the device taught by Fasline is considered capable of performing the disclosed function of wherein the second element is configured for positioning over the tube of a catheter positioned upon the first element, positioning the second element for engaging the first element, wherein the hook and loop fastener is configured for stabilizing the catheter in the selected position), the connector being one of a pair of connectors (connectors 113; annotated fig. 4), each connector being positioned proximate to an inner limit of an associated cutout (each of connectors 113 is positioned proximate to an inner limit of a cutout; annotated fig. 4), wherein each connector is configured for selectively connecting to a respective site along the tube of the catheter, such that the tube extends loopedly across the second face of the pad (Fasline discloses a catheter stabilizing device as structurally claimed; therefore the device taught by Fasline is considered capable of performing the disclosed function of selectively connecting to a respective site along the tube of the catheter, such that the tube extends loopedly across the second face of the pad).
	Fasline further teaches an adhesive 26 on the first face of pad 25, as well a removable "suitable protective covering" for the adhesive (col. 3:57-61, 4:1-6). 
	Fasline fails to specifically teach a sheet removably engaged to the adhesive, such that the sheet is positioned for preventing inadvertent adhesion of the adhesive, wherein the sheet is configured for removal from the adhesive, positioning the adhesive for adhesively engaging the pad to the abdominal skin of the user. 
a sheet (21-1; annotated fig. 1) removably engaged to the adhesive (19; annotated fig. 1, col. 5:50-55), such that the sheet is positioned for preventing inadvertent adhesion of the adhesive (sheet 25-1 must be removed in order for the adhesive 19 to bond to a surface; col. 5:53-55), wherein the sheet is configured for removal from the adhesive, positioning the adhesive for adhesively engaging the pad to the abdominal skin of the user (Johnson discloses a sheet removably engaged to the adhesive as structurally claimed; therefore the sheet taught by Johnson is considered capable of performing the disclosed function of removal from the adhesive, positioning the adhesive for adhesively engaging the pad to the abdominal skin of the user)
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the sheet as taught by Johnson onto the adhesive as taught by Fasline as both these inventions and the claimed invention are directed towards securement devices that adhere to a surface using adhesive and the references were well-known in the art prior to the effective filing date of the claimed invention. Johnson teaches in col. 5:53-55 that removing sheet 21-1 from adhesive 19 exposes the adhesive 19, allowing the adhesive to bond to a support surface. It would therefore have been obvious to one of ordinary skill in the art to have made the protective covering taught by Fasline to be a sheet as taught by Johnson, as such a modification would be a simple substitution of one prior art element for another with the predictable result (the device taught by Fasline wherein the protective covering for the adhesive is a sheet as taught by Johnson).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Dunshee et al. (US D471632 S) discloses a substantially ovally shaped medical article with cutouts. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHOEBE ANNE STATON whose telephone number is (571)272-7669. The examiner can normally be reached M-R, 7:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.A.S./Examiner, Art Unit 3783                                                                                                                                                                                                        
/THEODORE J STIGELL/Primary Examiner, Art Unit 3783